Citation Nr: 1543200	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-00 918	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969.  He had service in the Republic of Vietnam, where his decorations included the Combat Action Ribbon and two awards of the Navy Commendation Medal with Combat V.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  


FINDING OF FACT

In a statement, dated January 20, 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that the Board withdraw his appeal with respect to the issue of entitlement to an increased rating for PTSD.  


CONCLUSION OF LAW

The Veteran, through his representative, has met the criteria to with draw his appeal of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his representative, has withdrawn the appeal with respect to the issue of entitlement to an increased rating for PTSD.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


